Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on March 05, 2020.
3.	Claims 1-15 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 05, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, 6 and 11 recite a limitation, “a volume management module configured to provide a volume to which one or more logical chunks among the logical chunks is allocated, to outside”. It is not clear what does it mean the logical chunks is allocated, outside. Para [0059], line 3-5 recites, the computer node 1-1 receives data D0 from the outside, and writes the data D0 to the storage node 2-1 allocated to the computer node 1-1, which does not clearly explained what this limitation exactly mean.
	Claim 1, 6 and 11 also recites a limitation the pair management module being configured to calculate a hash value of the data, transmit the hash value to another node, and issue a query about presence or absence of the same hash value. In this limitation issuing a query about presence or absence of the same has value include an indefinite term “about”. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al (US 2016/0371145 A1), in view of Wang et al (US 2019/0227727 A1).
	As per claim 1, Akutsu discloses:
	- a distributed storage system, which includes a plurality of nodes coupled to each other, the plurality of nodes each including a processor, a 5memory, a storage device, and a network interface, the distributed storage system comprising (distributed storage system with plurality of nodes, Fig. 1, Para [0080], each including processor, memory and a network interface, Fig. 3, Para [0100]), 
- a physical chunk management module configured to manage physical chunks obtained by dividing a physical storage area of the storage device by a predetermined size (physical chunk management module (i.e. mapping table), [0155], “The node 101 can acquire the storage address (physical address) in the drives 113 (physical storage device) of a stripe from a pool volume-related storage address (logical address) of the stripe”), 
- a logical chunk management module configured to manage, as each of logical chunks, a logical storage area to which one or more physical chunks among the physical chunks is allocated (a logical chunk management module (i.e. mapping table), [0156], “The data mapping table 701 associates the storage address (logical address) in the pool volume of user data (stripe) with the corresponding storage address (physical address) in the physical storage area of the drives 113”), 
- a volume management module configured to provide a volume to which one or more logical chunks among the logical chunks is allocated, to outside (a volume management module (i.e. table), Para [0109], Para [0114], “The virtual volume management table 218 includes the size (capacity) of each virtual volume and a list of node numbers of the nodes (owner nodes) providing each virtual volume”), 
- the volume management module being configured to identify, when a write request for the data is received, one of the logical chunks that forms 20a designated volume, and transmit, to the logical chunk management module, an instruction to write the data to the identified one of the logical chunks (receiving a write request, Para [0074], “The distributed storage system allocates a logical page from a pool volume to a virtual page that has received a write access. The pool volume is a logical volume; the logical storage area of the pool volume is allocated physical storage areas of storage devices”), receiving instruction to write the data, Para [0420], “the node 101 may receive an instruction for allocation of a virtual page to a logical page in a different node”), 
- the logical chunk management module being configured to identify one of the physical chunks that forms the one of the logical chunks, and transmit, to the physical chunk management module, an instruction to write the 25data to the one of the physical chunks, the physical chunk management module being configured to write the data to the identified one of the physical chunks (transmitting write instruction between logical and physical chunks, Para [0158]-[0159], “The physical storage area further stores information indicating the state of the stored data. The state information indicates whether the data has been copied (transferred) to the associated redundant code node”), [0494], [0528]),
6128676-137HITACHI3-411900046US01Akutsu does not explicitly disclose 15a pair management module configured to manage, as a pair, the logical chunks storing the same data among the plurality of nodes. However, in the same field of endeavor Wang in an analogous art disclose a pair management module configured to manage, as a pair, the logical chunks storing the same data among the plurality of nodes (managing a pair of a duplicate data chunk (i.e. same data) among plurality of nodes, Para [0012], “Each data pair includes a logical address and a representation (e.g., a hash value or other unique identifier) for a block of data to be replicated on the destination node. When the destination node receives the batch of data pairs, it determines for each data pair whether the data associated with the respective logical address is a duplicate of data that is already stored on the destination node”), 
Akutsu does not explicitly disclose the pair management module being configured to calculate a hash value of the data, transmit the hash value to another node, and issue a query about presence or absence of the same hash value. However, in the same field of endeavor Wang in an analogous art disclose the pair management module being configured to calculate a hash value of the data, transmit the hash value to another node, and issue a query about presence or absence of the same hash value (checking hash value (i.e. querying to see the presence or absence of similar hash value, Para [0013], “this determination is made by checking whether a hash value in the data pair matches a hash value of data that already exists on the destination node. If a block of data is determined to be a duplicate of data already stored in the destination node, the destination node points the logical address of the block of data to the physical address in the destination node where the block is stored”), Para [0033]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Akutsu with the teaching of Wang by modifying Akutsu such that distributed storage which includes plurality of nodes of Akutsu to store redundant chunk of data using the hash technique of Wang for efficiency and high reliability of storage system. The motivation for doing so would be eliminating transferring of duplicate data between nodes and achieving efficiency in data transfer among nodes (Akutsu, Para [0441]).
As claim 2 rejection of claim 1 is incorporated, and further Wand discloses:
- 5wherein the pair management module is configured to acquire, when the same hash value is present as a result of the query, an identifier of one of the logical chunks including the same hash value from the another node as a second identifier, set an identifier of one of the logical chunks in an own node as a first identifier, and 10set the first identifier and the second identifier as a pair in pair management information (unique id is set for each pair, Para [0012], “Each data pair includes a logical address and a representation (e.g., a hash value or other unique identifier) for a block of data to be replicated on the destination node. When the destination node receives the batch of data pairs, it determines for each data pair whether the data associated with the respective logical address is a duplicate of data that is already stored on the destination node”).
As per claim 3, rejection of claim 2 is incorporated, and further Wang discloses:
- wherein the pair management module is configured to acquire, when the same hash value is 15present as a result of the query, data including the same hash value in the another node, compare the data in the another node with the data in the own node, and when the data in the another node with the data in the own node do not match each other, set the one of the logical chunks including the data in the own node and the one of the logical chunks including the data in the another 20node as different logical chunks in the pair management information without forming a pair therebetween (comparing (i.e. matching) hash value between nodes, Para [0034], “If a hash of a data block B matches a hash value in the deduplication hash table 214, deduplication processor 210 can conclude that an exact copy of B (i.e., B') already exists on disk and thus can (1) modify the LBA-to-PBA mapping for B in translation table 212 to point to the physical address of existing copy B', and (2) increment the reference count for the entry of B' in deduplication hash table 214”).
As per claim 4, rejection of claim 1 is incorporated, and further Akutsu discloses:
- wherein the logical chunk management module is configured to allocate one of the physical 25chunks within the same node to each of the logical chunks (allocating logical chunk to physical chunk, Para [0161], [0418]).
As per claim 5, rejection of claim 2 is incorporated, and further Wang discloses:
- wherein the pair management module is configured to delete, when the write request for the data 6128676-138HITACHI3-411900046US01 is a request to update the data, the first identifier from the pair management information to cancel the pair (delete to cancel a pair, Para [0319], [0466], [0484], [0212]).
 As per claim 6-10,
Claims 6-10 are method claim corresponding to system claims 1-5 respectively and rejected under the same reason set forth to the rejection of claim 1-5 above.
As per clams 11-15, 
Claims 11-15 are computer readable medium claims corresponding to system claims 1-5 respectively and rejected under the same reason set forth to the rejection of claims 1-5 above.
			Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167